Citation Nr: 0617393	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed headaches.  



ATTORNEY FOR THE BOARD

James DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from November 1950 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 18, 2002 decision of the RO. 

In April 2004, the Board determined that additional 
development was required in this case and remanded to the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have been treated for 
headaches during active service or for many years thereafter.  

2.  The veteran is not shown to have current headaches that 
are due to any event or incident of his period of active 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
headaches that is due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104. (West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has headaches that are the result 
of his exposure to the firings of 155 Howitzer's as a Gunner 
in the 599th Field Battalion.  The veteran claims that these 
have persisted since his separation from service in 1953.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, the veteran was provided with VCAA notification 
letters in May 2002, July 2002, August 2002 and December 
2002.  These notices included the type of evidence needed to 
substantiate the claim for service connection.  Moreover, 
several of these letters were issued prior to the appealed 
rating decision.

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In April 2004, the Board remanded the case for further 
development.  Included in the remand were instructions to 
further notify the veteran that the information and evidence 
necessary to substantiate his claim for service connection 
for headaches on the basis of continuity of symptomatology 
since service might include statements by persons with 
personal knowledge that he has, as he contends, had headaches 
continuously since his separation form service in November 
1953.  

An April 2004 letter included this notification regarding 
statements by persons with personal knowledge of the 
veteran's claimed disability.  Additionally, this letter 
included language that essentially requested that the veteran 
provide any evidence in his possession that pertained to the 
claim thereby containing the necessary provisions of 38 
C.F.R. § 3.159.  

As the § 3.159 notices came after the initial adjudication of 
the claim, the timing of the notices was not consistent with 
the requirements of Mayfield.   Nevertheless, the post-remand 
action of the RO, described above, cured the error because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did.  The RO reconsidered the claim with the additional 
information in a timely manner.  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

As to the content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Following the April 2004 remand, the 
RO attempted to obtain the veteran's records since November 
1953 from the VA Medical Center in Philadelphia, 
Pennsylvania.  

After a total of three requests, VA was informed by the VA 
Medical Center in Philadelphia that despite a search through 
the veteran's patient profile, they did not have records for 
the requested dates of service.  

Also following the 2004 remand, the RO in April 2004 sent the 
veteran a medical release form to assist the veteran in 
obtaining his additional treatment reports from JFK Memorial 
Hospital.  However, the veteran provided no response or 
additional evidence.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of VCAA have been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b) 
(West 2002).  

The veteran applied for compensation in January 2002 claiming 
disability for his headaches that first occurred when he was 
on active duty in 1951.  

In a June 2002 statement, the veteran reported having 
headaches when he was in the Army.  He maintains that, on 
multiple occasions, he was sent to the infirmary for 
treatment of these headaches.  

However, the service medical records from November 1950 to 
November 1953 show no indications of complaints or findings 
regarding the claimed headaches.  His November 1953 discharge 
examination indicated that his neurologic clinical evaluation 
was "normal" as he had no listed defects.  

In his June 2002 statement, the veteran also reported being 
treated immediately after his separation of service by a Dr. 
Freelon.  However, the veteran has no knowledge as to the 
existence or location of any records of his treatment by the 
physician as the physician in question is deceased.  Because 
of these circumstances, further assistance by VA was not 
required to obtain these records.  

In his application for benefits in January 2002, the veteran 
maintained that beginning in 1957, he had received treatment 
at the VA Medical Center in Philadelphia.  Furthermore, in 
his April 2003 statement, the veteran maintains that he was 
treated at the Philadelphia VA Medical Center in 1984 for 
treatment of his headaches.  

The record shows that VA made a total of three (3) attempts 
to retrieve the veteran's medical records since 1953 from the 
Philadelphia VA Medical Center.  However, in October 2001, 
the Philadelphia VA Medical Center notified the VA that the 
veteran's records for this service period did not exist.  

The veteran also maintains that he received treatment for his 
headaches at the JFK Memorial Hospital Southwest Medical 
Center beginning in 1961.  

However, despite the Board's April 2004 remand instructions, 
the veteran did not respond to a request to return 
authorizations for the JFK Memorial Hospital in Philadelphia 
for all records since 1961.  The veteran's records do exist 
from May 1997 to December 2000 from JFK Hospital.  

A May 1997 CT examination indicates that the veteran has 
chronic right maxillary sinusitis.  Additionally, treatment 
notes from July 1998 to December 2000 indicate that the 
veteran presented with complaints of headaches and a history 
of headaches.  

The Board finds based on its review of the record that 
service connection for headaches is not warranted.  The 
service medical records are negative for any complaints of 
headaches and his discharge examination in November 1953 
evaluated the neurological system as normal.  

Furthermore, the veteran's assertions of having had headaches 
since service are not supported by competent evidence that 
showing complaints or findings of a such manifestations 
earlier than many years thereafter.  The claimed headache 
disability has also not been related to any disease or injury 
in service by a competent medical opinion.  

None of the private records which have been obtained show 
that the veteran has a diagnosed headache disability.  A 
claimant must have the disability at the time of application 
for VA benefits and not merely have findings in service 
potentially indicative of the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed Cir. 1997).  

Additionally, his private medical records merely indicate 
complaints of headaches and a history of headaches.  The 
Board notes that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The veteran's records also do not demonstrate the required 
continuity in order to support his claim of disability.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. §  3.303(b).  

The veteran's records indicate treatment for his headaches 
only from July 1998 to December 2000, with no indication that 
he experienced chronic headaches during the approximately 45 
years following his discharge in 1953.  

Despite the remand inviting him to provide lay statements 
regarding his claimed disability, the veteran did not provide 
any. Therefore, the required continuity of symptomatology is 
not shown.  

The Board notes the veteran's sincere belief that his current 
headache problems are the result of his exposure to gun fire 
during service, but he is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship. Espirtu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, as there is no evidence of headaches during 
service, a disability at the time of application for VA 
benefits or medical opinion that relates the veteran's 
current complaints to active service, service connection for 
headaches is not demonstrated.  

In reaching this decision, the Board notes that the veteran 
failed to respond to a request to assist in obtaining 
additional treatment reports from JKF Memorial Hospital.  

This request was intended to assist the veteran in 
establishing entitlement to service connection for his 
headache disability, and it is possible that the evidence 
which could have been obtained would have been beneficial to 
his claim.  

However, "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  



ORDER

Service connection for headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


